                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 CURTISS KIMBALL,

                      Plaintiff,
                                                    Case No. 20-CV-871-JPS-JPS
 v.

 KILOLO KIJAKAZI, Acting
 Commissioner of Social Security,                                   ORDER

                      Defendant.


1.    INTRODUCTION

      Curtiss Kimball (“Plaintiff”) filed a complaint pursuant to 42 U.S.C.

§ 405(g) in which he requests that this Court review and remand the

Commissioner of Social Security’s (the “Commissioner”) denial of his claim

for social security disability benefits. (Docket #1). The parties have

submitted their briefs regarding Plaintiff’s complaint, as well as the

administrative transcript, and the Court has reviewed the same. (Docket

#13, #14, #16, #17). For the reasons explained in the balance of this Order,

the Court reverses in part the Commissioner’s decision and remands the

matter to the Social Security Administration (the “SSA”) for further

proceedings.

2.    BACKGROUND

      2.1      Legal Framework for Social Security Disability Claims

      To be eligible for disability benefits under the Social Security Act (the

“Act”), the SSA must deem a claimant to be “disabled.” 42 U.S.C. § 423(a).

In most cases, to determine whether a claimant is disabled within the

meaning of the Act, an administrative law judge (“ALJ”) gathers evidence,



 Case 2:20-cv-00871-JPS Filed 09/16/21 Page 1 of 20 Document 18
holds a hearing, takes testimony, and performs a five-step legal evaluation

of the claim. 20 C.F.R. § 404.1520. Specifically, an ALJ must determine

whether (1) the claimant is engaged in “substantial gainful activity”; (2) the

claimant has a “severe medically determinable physical or mental

impairment”; (3) the claimant’s impairment met or equaled a listed

impairment in the appendix of the regulation (the “Listing”); (4) the

impairment prevents the claimant from performing his past relevant work

in light of his residual functional capacity (“RFC”); and (5) the claimant,

considering his age, education, work experience, and RFC, can still perform

another job that is available in the national economy. Id.

       A claimant’s RFC is an assessment of a claimant’s “maximum work

capability.” Elder v. Astrue, 529 F.3d 408, 412 (7th Cir. 2008). According to

Social Security Ruling (“SSR”) 96-8p, RFC is “an administrative assessment

of the extent to which an individual’s medically determinable

impairment(s), including any related symptoms, such as pain, may cause

physical or mental limitations or restrictions that may affect his or her

capacity to do work-related physical and mental activities” in a work

setting for eight hours per day, five days a week, or an equivalent work

schedule. Titles II & XVI: Assessing Residual Functional Capacity in Initial

Claims, SSR 96-8p, 1996 WL 374184, at *2 (S.S.A. July 2, 1996).1 It entails “a

function-by-function assessment based upon all of the relevant evidence of

an individual’s ability to do work-related activities.” Id. at *3. A claimant

bears the burden of proof in the first four steps of the evaluation. Young v.



       1The SSA publishes SSRs that “are binding on all components of the Social
Security Administration.” 20 C.F.R. § 402.35(b)(1). “These rulings represent
precedent[ial] final opinions and orders and statements of policy and
interpretations that [the SSA has] adopted.” Id.


                           Page 2 of 20
 Case 2:20-cv-00871-JPS Filed 09/16/21 Page 2 of 20 Document 18
Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004). At step five, the burden shifts to

the Commissioner to identify specific jobs available in the national

economy that the claimant can perform given his impairments and RFC. Id.

       2.2     Factual Background

       Plaintiff is a fifty-four-year-old former auto mechanic who suffers

from, inter alia, degenerative disc disease and spinal stenosis. (Docket #13-3

at 30; #13-10 at 7, 20; #13-12 at 121–22). Between 2013 and 2018, Plaintiff had

four surgeries on his spine. Specifically, in 2013, Drs. DeWitt and Burkett

performed surgery on Plaintiff’s lumbar spine. (Docket #13-3 at 26; #13-10

at 20). After experiencing pain in his right hand, left arm, neck, back, and

left leg, Plaintiff underwent another operation on his lumbar spine. (Docket

#13-3 at 26; #13-12 at 123; #13-13 at 8–9). Dr. Kenneth Reichert performed

this operation in March 2016. (Docket #13-13 at 8). Months later, Dr.

Reichert operated on Plaintiff’s cervical spine. (Docket #13-3 at 26; #13-13 at

35–36). Most recently, in November 2018, Dr. Reichert operated on

Plaintiff’s cervical spine for a second time. (Docket #13-3 at 27; #13-18 at 87).

Notwithstanding his prior operations, Plaintiff still experienced pain. In

April 2019, Plaintiff visited his general physician, Dr. David Maruska, and

complained of “ongoing left hip and back pain which began after a few falls

on the ice this winter.” (Docket #13-18 at 84).

       In March 2017, Plaintiff filed an application for disability insurance

benefits, in which he alleged that his disability began on July 21, 2016.

(Docket #13-3 at 20). After his claim was denied, both initially and again on

reconsideration, Plaintiff filed a written request for a hearing. (Id.) On April

16, 2019, Administrative Law Judge Edward P. Studzinski (“the ALJ”) held

a hearing during which Plaintiff amended the date of his onset of disability

from July 21, 2016 to July 18, 2017. (Id. at 20, 47).


                           Page 3 of 20
 Case 2:20-cv-00871-JPS Filed 09/16/21 Page 3 of 20 Document 18
       After the hearing, the ALJ issued his decision as to Plaintiff’s claim.

(See id. at 17–32). The ALJ determined that Plaintiff had not engaged in

substantial gainful activity from the amended onset date, satisfying his

burden at step one. (Id. at 23). The ALJ also determined that Plaintiff had

satisfied his burden at step two because Plaintiff’s degenerative disc disease

constituted a severe impairment. (Id.) The ALJ found that Plaintiff had the

non-severe impairments of congestive heart failure and obesity. (Id.) At step

three, the ALJ determined that Plaintiff’s degenerative disc disease did not

meet or medically equal the severity of one of the impairments listed in the

Listing. (Id. at 23–24).2

       Next, the ALJ determined Plaintiff’s RFC, as follows:

       [Plaintiff] has the residual functional capacity to lift and/or
       carry up to 20 pounds occasionally and 10 pounds frequently,
       and has no limitations in the total amount of time he is able to
       sit, stand, or walk throughout an eight-hour workday. The
       vast majority of lifting required should be performed between
       the knees and shoulders. The claimant needs to alternate his
       position between sitting, standing, and walking for no more
       than one or two minutes out of every half hour. While doing
       so, he would not need to be off task. He can frequently operate
       foot controls. He is able to ambulate effectively, but should
       not be required to perform more than minimal ambulation on
       uneven surfaces. The claimant can occasionally climb ramps
       and stairs, and he can occasionally stoop, kneel, balance,
       crouch, and crawl but he can never climb ladders, ropes, or
       scaffolds. He should not perform repetitive rotation, flexion,
       or extension of his neck or trunk. He can occasionally reach
       overhead with either arm, but can bear only minimal weight
       while doing so. The claimant can perform find [sic] and gross
       manipulation frequently but not constantly, and is incapable
       of forceful grasping or torqueing [sic].


       At the hearing, Plaintiff did not argue that his impairment met or equaled
       2

an impairment in the Listing. (Docket #13-3 at 45).


                           Page 4 of 20
 Case 2:20-cv-00871-JPS Filed 09/16/21 Page 4 of 20 Document 18
(Id. at 24). Based on this RFC, the ALJ determined that Plaintiff could not

perform his past relevant work as an auto mechanic. (Id. at 30). However,

at the fifth step, the ALJ determined that, in consideration of Plaintiff’s age,

education, work experience, RFC, and the testimony of the vocational

expert, there were “jobs that exist in significant numbers in the national

economy that [Plaintiff] could perform . . . .” (Id. at 31). Therefore, the ALJ

ultimately held that Plaintiff was not disabled from July 18, 2017, through

July 29, 2019, the date of the ALJ’s decision. (Id. at 31).

       Thereafter, Plaintiff requested review of the ALJ’s decision to the

SSA Appeals Counsel. The Appeals Counsel denied Plaintiff’s request for

review, making the ALJ’s decision the final decision of the Commissioner.

(Id. at 8). Now before this Court is Plaintiff’s complaint, in which he appeals

the ALJ’s decision on the following grounds: (1) the ALJ’s credibility

findings as to Plaintiff were not supported by substantial evidence; (2) the

ALJ failed to conduct a pain assessment as to Plaintiff’s lumbar and cervical

spine surgeries; (3) the ALJ erred in assessing the weight afforded to the

opinions of Plaintiff’s physician, Dr. Maruska; and (4) the ALJ erroneously

weighed the opinions of two state agency doctors, Drs. Khorshidi and

Fowler (the “State Agency Doctors”).

3.     LEGAL STANDARD

       A district court has jurisdiction over a civil case challenging a final

decision of the Commissioner. 42 U.S.C. § 405(g). The Act provides that a

district court may affirm, modify, or reverse the decision of the

Commissioner and remand the cause for a rehearing. Id. However, the

statute also states that “the findings of the Commissioner of Social Security

as to any fact, if supported by substantial evidence, shall be conclusive.” Id.

A court will “uphold the Commissioner’s decision if it is supported by


                           Page 5 of 20
 Case 2:20-cv-00871-JPS Filed 09/16/21 Page 5 of 20 Document 18
substantial evidence and is free of legal error.” Steele v. Barnhart, 290 F.3d

936, 940 (7th Cir. 2002).

       Substantial evidence is relevant evidence that a reasonable person

would accept as adequate to support the decision. Barnett v. Barnhart, 381

F.3d 664, 668 (7th Cir. 2004); Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003).

A court determines whether the decision is supported by substantial

evidence by reviewing the entire record, but it cannot substitute its

judgment for that of an ALJ by reconsidering facts, re-weighing evidence,

resolving conflicts in evidence, or deciding questions of credibility. Jens, 347

F.3d at 212. “Although this standard is generous, it is not entirely

uncritical . . . . ” Steele, 290 F.3d at 940. A court must look to whether an ALJ

articulated an “accurate and logical bridge from the evidence to his [or her]

conclusion” that the court can follow. Clifford v. Apfel, 227 F.3d 863, 872 (7th

Cir. 2000). Further, an ALJ may not “cherry pick” from the medical records

in reaching his or her decision. Cole v. Colvin, 831 F.3d 411, 416 (7th Cir.

2016). Ultimately, the Court must remember that “it is not intended to be a

rubber-stamp on the Commissioner’s decision.” Stephens v. Berryhill, 888

F.3d 323, 327 (7th Cir. 2018).

4.     ANALYSIS

       4.1     The ALJ’s Credibility Findings as to Plaintiff

               4.1.1   Inconsistent Testimony as to Plaintiff’s Ability to
                       Walk
       According to the ALJ, Plaintiff’s “testimony contained notable

inconsistencies compared to the medical evidence of record.” (Docket #13-

3 at 25). The ALJ found that, notwithstanding Plaintiff’s testimony that he

“had trouble walking without tripping or falling,” the evidence indicated

that Plaintiff “ambulated with a normal gait.” (Id.) (citing Docket #13-18 at


                           Page 6 of 20
 Case 2:20-cv-00871-JPS Filed 09/16/21 Page 6 of 20 Document 18
19). The ALJ acknowledged that in 2017, Plaintiff’s foot slipped one time

during a step test but noted that the Plaintiff did not have “loss of balance.”

(Id.) (citing Docket #13-16 at 52). The ALJ considered that Plaintiff fell once

in September 2017 but found that “there was no evidence that it was a

recurring problem.” (Id.) (citing Docket #13-17 at 7). He also noted that,

while Plaintiff “reportedly fell on ice during the winter months,” Plaintiff

requested that Dr. Maruska prescribe Plaintiff a cane, as opposed to Dr.

Maruska recommending Plaintiff use a cane based on Dr. Maruska’s

findings. (Id.) (citing Docket #13-18 at 84, 86).

       The Court distills Plaintiff’s argument as follows: the ALJ’s findings

regarding Plaintiff’s gait are not inconsistent with Plaintiff’s testimony

regarding his ability to walk because one’s gait is different from one’s

ability to walk. (See Docket #14 at 12–13). Thus, Plaintiff’s testimony is not

inconsistent with the evidence in the medical record. In other words, the

record is without substantial evidence to support the ALJ’s finding that

some of Plaintiff’s testimony regarding his ability to walk diminished

Plaintiff’s credibility. (Id.) According to Plaintiff, the ALJ has conflated

Plaintiff’s “gait” and “ability to walk” to manufacture inconsistencies

between the medical record and Plaintiff’s testimony. (See, e.g., id. at 13)

(“First, the reason [Plaintiff] had trouble walking was the nerve damage in

his left leg, something that would not readily impact gait which is generally

affected by pain.”).

       Plaintiff’s attempt to differentiate between his ability to walk and his

gait is unavailing, as “gait” is defined as “a manner of walking or moving




                           Page 7 of 20
 Case 2:20-cv-00871-JPS Filed 09/16/21 Page 7 of 20 Document 18
on foot.”3 See Gibbons v. Saul, 801 F. App’x 411, 416 (7th Cir. 2020)

(upholding the ALJ’s finding that a physician’s “extreme limitation[]” that

the claimant avoid walking short distances was “contradicted by evidence

of [claimant’s] consistently normal gait and ability to walk without a cane

or other assistive device”); Llyod v. Berryhill, 682 F. App’x 491, 497 (7th Cir.

2017) (finding that a doctor’s determination that a claimant had “a normal

gait and posture . . . undercut any serious limitations on walking”).

       With the foregoing in mind, the Court looks to whether the ALJ

articulated an “accurate and logical bridge” to support his finding that

Plaintiff’s testimony was inconsistent with the medical record. Clifford, 227

F.3d at 872. Moreover, the Court can disturb the ALJ’s credibility

determination as to Plaintiff “only if Plaintiff can show that it was ‘patently

wrong,’” i.e., “the ALJ’s decision lacks any explanation or support.” Corey

Z. v. Saul, Case No. 18 CV 50219, 2019 WL 6327427, at *5 (N.D. Ill. Nov. 26,

2019) (quoting Elder, 529 F.3d at 413–14).

       Throughout the record, Plaintiff repeatedly indicates that he has

trouble walking. (See e.g., Docket #13-8 at 25–26, 63, 125–26, 138). Moreover,

it appears that, in March 2019, Dr. Maruska found that Plaintiff needed an

“SE Cane” because of Plaintiff’s “[p]oor balance due to left leg numbness.”

(Docket #13-17 at 88.). Notably, Dr. Maruska’s comment predates Plaintiff’s

“request[] [for] an order for his lawyer (disability case) stating that he needs

to use a cane on uneven surfaces.” (Docket #13-18 at 84).

       The Commissioner responds that the ALJ reasonably considered the

objective medical evidence when determining that such evidence



       Gait,
       3         Merriam-Webster           Dictionary,       https://www.merriam-
webster.com/dictionary/gait (last visited Sept. 16, 2021).


                           Page 8 of 20
 Case 2:20-cv-00871-JPS Filed 09/16/21 Page 8 of 20 Document 18
undermined (to an extent) Plaintiff’s subjective claims. The Court agrees. In

addition to the previously described references to Plaintiff’s normal gait in

the record, the ALJ references Plaintiff’s medical records to support his

finding that “[Plaintiff’s] statements concerning the intensity, persistence,

and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record . . . .” (Docket #13-3 at

25). Throughout his decision, the ALJ points to additional medical evidence

suggesting that Plaintiff had a normal gait throughout the course of his

treatment. (See, e.g., Docket #13-10 at 9; #13-13 at 75, 78; #13-15 at 8; #13-18

at 19). Moreover, the ALJ noted that, notwithstanding Plaintiff’s claim of

“worsening symptoms” and pain that was not improving, Plaintiff’s station

was “steady” and his “gait [was] tandem.” (Docket #13-3 at 27) (citing

Docket #13-15 at 7–8). Therefore, the Court finds that the ALJ’s credibility

finding was not patently wrong and that the ALJ provided adequate

explanations and support for his determination as to Plaintiff’s credibility

on this issue.4


        4Plaintiff also faults the ALJ for relying on Plaintiff’s “lack of treatment” for
Plaintiff’s left-leg numbness, which, per Plaintiff’s doctor, was likely caused by
scar tissue, and thus, was not treatable. (See Docket #14 at 13). An ALJ cannot “find
an individual’s symptoms inconsistent with the evidence in the record on [the
basis of the individual’s lack of treatment] without considering possible reasons
he or she may not comply with treatment or seek treatment consistent with the
degree of his or her complaints.” Titles II & XVI: Evaluation of Symptoms in Disability
Claims, SSR 16-3p, 2017 WL 5180304, at *9 (S.S.A. Oct. 25, 2017) (hereinafter “SSR
16-3p”). Moreover, the ALJ may consider the possibility that “[a] medical source
may have advised the individual that there is no further effective treatment to
prescribe or recommend that would benefit the individual.” Id. at *9–*10.
Certainly, it would be improper for the ALJ to base his adverse credibility
determination on Plaintiff’s lack of treatment “without inquiring into [his] reasons
for doing so.” Stage v. Colvin, 812 F.3d 1121, 1126 (7th Cir. 2016). However, there is
evidence in the record that the ALJ inquired as to Plaintiff’s lack of treatment for
leg pain after mid-2017. (Docket #13-3 at 50–51).


                           Page 9 of 20
 Case 2:20-cv-00871-JPS Filed 09/16/21 Page 9 of 20 Document 18
              4.1.2   Plaintiff’s Daily Activities

       The ALJ recounted Plaintiff’s testimony that Plaintiff “dr[ove] with

children in the car,” which suggested that “he is able to be active enough to

help them into the car if needed, make sure their seatbelts are buckled, pay

attention to the road, use his upper and lower extremities to press the

pedals and manipulate the steering wheel.” (Docket #13-3 at 25–26). Finally,

the ALJ noted that, although Plaintiff testified that he had to nap one to two

times per day, “there is no medical evidence supporting that [Plaintiff]

needs to nap.” (Id. at 26).

       Plaintiff argues that “[t]he ALJ, however, failed to recognize that

such activities do not necessarily equate with the ability to sustain full-time,

competitive employment.” (Docket #14 at 14). Surely, “[a]n ALJ may not

equate activities of daily living with those of a full-time job.” Jeske v. Saul,

955 F.3d 583, 592 (7th Cir. 2020) (citing Alvarado v. Colvin, 836 F.3d 744, 750

(7th Cir. 2016)). However, “an ALJ is not forbidden from considering

statements about a claimant’s daily life. In fact, agency regulations instruct

that, in an assessment of a claimant’s symptoms, the evidence considered

includes descriptions of daily-living activities.” Id. (citing 20 C.F.R.

§ 404.1529(a), (c)(3)). Further, it is not improper for an ALJ to look to a

claimant’s daily-living activities when assessing credibility. Id. at 593; see

also Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (noting that it was

acceptable for the ALJ to “use[] [the claimant’s] reported activities to assess

the credibility of her statements concerning the intensity, persistence, or

limiting effects of her symptoms consistent with the applicable rules”).

       Here, the ALJ relied on Plaintiff’s daily-living activities when

assessing Plaintiff’s credibility as to Plaintiff’s statements regarding the

intensity, persistence, and limiting effects of his symptoms. (Docket #13-3


                          Page 10 of 20
Case 2:20-cv-00871-JPS Filed 09/16/21 Page 10 of 20 Document 18
at 25–26). Later, the ALJ also notes that Plaintiff had been able to mow his

lawn, remove snow, and repair a small engine. (Id. at 27–28). However, the

ALJ recognized that Plaintiff did not perform such activities as “substantial

gainful activity,” but, rather, that such activities “suggest[ed] that [Plaintiff]

retained a certain level of functional ability.” (Id. at 28). Seventh Circuit case

law, as well as the applicable regulations, make clear that the ALJ’s reliance

on Plaintiff’s daily-living activities in this manner was not improper. Thus,

the Court will not disturb the ALJ’s credibility determination of Plaintiff on

this point.

       4.2     The ALJ’s Pain Assessment of Plaintiff

       Plaintiff also claims that the ALJ failed to make a pain assessment

regarding Plaintiff’s lumbar and cervical spine surgeries. (See Docket #14 at

14–15, Docket #17 at 10). To be sure, an ALJ must evaluate the impact of

one’s pain on his or her RFC. 20 C.F.R. § 404.1529(d)(4). In doing so, an ALJ

must first “determine whether the individual has a medically determinable

impairment (MDI) that could reasonably be expected to produce the

individual’s alleged symptoms.” SSR 16-3p, 2017 WL 5180304, at *3. Next,

an ALJ must “evaluate the intensity and persistence of . . . symptoms such

as pain and determine the extent to which an individual’s symptoms limit

his or her ability to perform work-related activities . . . .” Id. at 4. Plaintiff

argues that the ALJ failed to recognize Plaintiff’s spine surgeries in 2013

and 2016 as impairments that could cause pain. (Docket #14 at 15). Plaintiff

then cites to instances in the record where Plaintiff complained of pain after

those surgeries. (Id.)(citing Docket #13-14 at 18–19, 28).

       However, the ALJ acknowledged that Plaintiff experienced pain

after each of his spine surgeries. First, the ALJ noted that after Plaintiff’s

2013 procedure, Plaintiff “reported numbness in two of his fingers.”


                          Page 11 of 20
Case 2:20-cv-00871-JPS Filed 09/16/21 Page 11 of 20 Document 18
(Docket #13-3 at 26). Further, the ALJ recognized that Plaintiff “testified that

he had two surgeries in his lower back that made his pain worse . . . .” (Id.

at 25). Moreover, the ALJ noted that Plaintiff experienced, albeit improved,

pain after his surgeries in 2016. (Id. at 26). Although Plaintiff contends that

the ALJ also disregarded Plaintiff’s 2018 surgery as something that could

have caused Plaintiff pain, the ALJ noted that Plaintiff complained of

ongoing left hip and back pain after that operation. (Id. at 28). It is evident

that, throughout the ALJ’s decision, he considered that Plaintiff

experienced postoperative pain and that such considerations informed the

ALJ’s determination as to Plaintiff’s RFC. Again, the Court will not disturb

the ALJ’s decision on this ground.

       4.3    The ALJ’s Consideration of Medical Opinions

       Next, Plaintiff challenges the ALJ’s consideration of the medical

opinions that informed his determination of Plaintiff’s RFC. An ALJ is not

to “defer or give any specific evidentiary weight, including controlling

weight, to any medical opinion(s) or prior administrative medical

finding(s), including those from [a claimant’s] medical sources.” 20 C.F.R.

§ 404.1520c(a). An ALJ must “articulate in [his or her] determination or

decision how persuasive [he or she] find[s] all of the medical opinions and

. . . prior administrative medical findings in [the claimant’s] case record.”

Id. § 404.1520c(b). “The most important factors [an ALJ] consider[s]

when . . . evaluat[ing] the persuasiveness of medical opinions and prior

administrative    medical    findings    are   supportability    .   .   .   and

consistency . . . .” Id. § 404.1520c(a). When evaluating the “supportability”

of a medical source’s medical opinion or prior administrative finding, an

ALJ considers the relevance of “the objective medical evidence and

supporting explanations” that the medical source presents to support his or


                          Page 12 of 20
Case 2:20-cv-00871-JPS Filed 09/16/21 Page 12 of 20 Document 18
her opinions or findings. Id. § 404.1520c(c)(1). “The more relevant the

objective medical evidence and supporting explanations presented . . . the

more persuasive the medical opinion or prior administrative findings will

be.” Id. Similarly, a medical opinion or administrative finding will have

persuasive value to an ALJ if it is “consistent . . . with the evidence from

other medical sources and nonmedical sources in the claim.” Id.

§ 404.1520c(c)(2).

       Additionally, when evaluating a medical opinion or prior

administrative medical finding, an ALJ must also consider the medical

source’s relationship with the claimant. Id. § 404.1520c(c)(3). Specifically, an

ALJ evaluates the frequency and nature of the claimant’s examinations with

the medical source, as well as the length, purpose, and extent of the

treatment relationship between the medical source and the claimant. Id.

§ 404.1520c(c)(3)(i)–(v). An ALJ must also consider the specialization of the

medical source, as the opinion of a medical source “who has received

advanced education and training to become a specialist may be more

persuasive about medical issues related to his or her . . . specialty” than a

medical source who is not a specialist in the relevant area. Id.

§ 404.1520c(c)(4). Finally, an ALJ “will consider other factors that tend to

support or contradict a medical opinion or prior administrative medical

finding,” such as “evidence showing a medical source has familiarity with

the other evidence in the claim or an understanding of [the SSA’s] disability

program’s policies and evidentiary requirements.” Id. § 404.1520c(c)(5).

Although an ALJ must consider these factors, he or she is “not required to

[] explain” his or her consideration of the same. Id. § 404.1520c(b)(2).

However, an ALJ must “explain how [he or she] considered the




                          Page 13 of 20
Case 2:20-cv-00871-JPS Filed 09/16/21 Page 13 of 20 Document 18
supportability and consistency factors” for a medical source’s opinion or

prior administrative finding. Id.

               4.3.1   Dr. Maruska’s Opinions

       Plaintiff argues that the ALJ failed to evaluate Plaintiff’s doctor’s, Dr.

Maruska, opinions in accordance with the factors outlined in § 404.1520c.5

The ALJ summarized Dr. Maruska’s findings as stated in the “Medical

Source Statement of Ability to do Work-Related Activities (Physical)” from

July 18, 2017. (Docket #13-3 at 29) (citing Docket #13-14 at 9–12). The ALJ

wrote that Dr. Maruska’s opinion was “unpersuasive, unsupportable, and

generally inconsistent with the medical record” because it appeared to be



       5  Notably, the Commissioner’s new regulations, found at 20 C.F.R.
§ 404.1520c, governing how the SSA considers and articulates medical opinions
and prior administrative findings, apply to claims filed on or after March 17, 2017.
Therefore, the ALJ must analyze Plaintiff’s claims pursuant to this new regulatory
scheme, outlined supra in Section 4.3. However, the rules in § 404.1527, which
require ALJs to “weigh” certain medical sources, apply to claims filed before March
17, 2017. Notwithstanding Plaintiff’s acknowledgment that the new regulations
apply to his claim, Plaintiff avers that the ALJ “erred” by (1) giving weight to the
State Agency Doctors and (2) failing to appropriately weigh Dr. Maruska’s
opinions. (See, e.g., Docket #14 at 15, 21). Although Plaintiff conflates the two
regulatory schemes throughout his briefs, it is clear that Plaintiff takes issue with
the ALJ’s failure to adequately describe why he found Dr. Maruska’s and the State
Agency Doctors’ opinions to be either supported or unsupported and consistent
or inconsistent with the record. (See e.g., Docket #17 at 11–14). “Regardless of this
new regulatory change, the ALJ’s reasoning must still be supported by substantial
evidence and free from legal error.” Theresa R. v. Comm’r of Soc. Sec., Case No. C20-
5705 RAJ, 2021 WL 913039, at *3 (W.D. Wash. Mar. 10, 2021); see also Inman v. Saul,
Cause No. 1:20-CV-231, 2021 WL 4079293, at *1 (N.D. Ind. Sept. 7, 2021) (noting
that an ALJ’s decision must be supported by substantial evidence and then
evaluating the ALJ’s consideration of medical opinions pursuant to § 404.1520c);
Darren M. P. v. Comm’r of Soc. Sec., Case No. 20-cv-534-RJD, 2021 WL 3401243, at
*1 (S.D. Ill. Aug. 4, 2021) (same); Maynard v. Saul, 20-cv-677-wmc, 2021 WL 3362554,
at *1 (W.D. Wis. Aug. 3, 2021) (same). Thus, the Court disregards Plaintiff’s
conflation and proceeds to analyze whether the ALJ’s findings as to the doctors’
respective opinions are supported by substantial evidence.


                           Page 14 of 20
 Case 2:20-cv-00871-JPS Filed 09/16/21 Page 14 of 20 Document 18
“based largely on [Plaintiff’s] subjective allegations and the report at

[Docket #13-14 at 18–21] that appears to state the claimant’s subjective

complaints.” (Id.)

       Undoubtedly, Dr. Maruska’s opinion relies on Plaintiff’s subjective

statements. For example, when asked “[w]hat medical/clinical finding(s)

support[ed] [his] conclusions” that Plaintiff’s ability to sit and push and/or

pull is affected by his impairment, Dr. Maruska answers “His report[.]”

(Docket #13-14 at 10). Similarly, Dr. Maruska admittedly relied on Plaintiff’s

report when determining Plaintiff’s “manipulative limitations.” (Id. at 11).

Moreover, a comparison of the July 18, 2017 clinic documents (Docket #13-

14 at 18–21), which indicate that the purpose of Plaintiff’s visit was to

complete Plaintiff’s disability forms, to Dr. Maruska’s opinion suggests that

Plaintiff’s report and statements informed the bulk of Dr. Maruska’s

opinion, as opposed to an independent physical evaluation.

       It is understandable for an ALJ to question the reliability of a doctor’s

opinion if it appears that the doctor copied his or her opinions directly from

a claimant’s self-reported, subjective limitations. David R. v. Saul, No. 20-

cv696, 2021 WL 1121085, at *5 (N.D. Ill. Mar. 24, 2021); see also Winsted v.

Berryhill, 923 F.3d 472, 478 (7th Cir. 2019) (noting that it is appropriate for

an ALJ to discount an opinion that is based solely on a claimant’s subjective

statements). “However, even if a treating physician drafted a limitations

statement fully adopting a patient’s subjective limitations, this does not

relieve the ALJ of the burden of detailing if or how that statement is

unsupported by the record.” David R., 2021 WL 1121085, at *5. In other

words, “[a]n ALJ must do more than state that an opinion is unsupported;

he must specify why the opinion was flawed and point to specific conflicts

in the record.” Theresa R. , 2021 WL 913039, at *3. Therefore, the ALJ’s


                          Page 15 of 20
Case 2:20-cv-00871-JPS Filed 09/16/21 Page 15 of 20 Document 18
determination that Dr. Maruska’s 2017 opinion is both unsupported and

inconsistent with the record is insufficient, as it fails to detail how Dr.

Maruska’s findings are unsupported by the record.

       The ALJ’s rejection of Dr. Maruska’s March 2019 opinion is also

insufficient. Again, the ALJ provides a summary of Dr. Maruska’s findings

as to Plaintiff’s limitations. (Docket #13-3 at 30) (citing Docket #13-17 at 87–

90). After noting that he accounted for Plaintiff’s hand limitations in the

RFC, the ALJ stated that he found “Dr. Maruska’s opinion generally

unpersuasive,” and that “the limitations Dr. Maruska opined to are

generally unsupportable and inconsistent with the evidence of record, as

the record does not support such great limitations.” (Id.)

       Plaintiff avers that “the ALJ improperly rejected the entirety of Dr.

Maruska’s 2019 opinion because the ALJ disputed the necessity of

prescribing a cane to [Plaintiff], and that it was “improper to reject the entire

opinion   because    of   one   portion    being    deemed     inconsistent   or

unsupported.” (Docket #17 at 13). However, it appears that the ALJ rejected

Dr. Maruska’s entire 2019 opinion as unpersuasive and inconsistent with

the record. Although he provided his rationale as to why he found that Dr.

Maruska’s prescription for a cane was unsupportable and accounted for Dr.

Maruska’s opinion as to Plaintiff’s hand-limitations in the RFC, the ALJ

failed to adequately detail how “Dr. Maruska’s limitations [were] generally

unsupportable and inconsistent with the evidence of record, as the record

does not support such great limitations.” (Docket #13-3 at 30). Without this

information, the Court finds that the ALJ’s determination as to Dr.

Maruska’s opinions is not supported by substantial evidence. Therefore, the

Court finds that the ALJ must reevaluate Dr. Maruska’s opinions and

provide sufficient support in the record to substantiate his findings.


                          Page 16 of 20
Case 2:20-cv-00871-JPS Filed 09/16/21 Page 16 of 20 Document 18
              4.3.2   The Opinions of the State Agency Doctors

       Finally, Plaintiff argues that it was improper for the ALJ to find the

opinions of the State Agency Doctors to be “generally supportable,

consistent with the evidence, and persuasive.” (Docket #13-3 at 29). One

state agency doctor, Dr. Khorshidi, issued an opinion as to Plaintiff’s RFC

in June 2017, finding that Plaintiff was “capable of light duty exertion.”

(Docket #13-4 at 8). On reconsideration in September 2017, the second state

agency doctor, Dr. Fowler, affirmed Dr. Khorshidi’s initial assessment. (Id.

at 21–22).

       Plaintiff takes issue with the fact that the ALJ found the State Agency

Doctors’ opinions to be supportable, persuasive, and consistent without

having considered Plaintiff’s cervical and lumbar MRI results from 2018.

Plaintiff argues that for the ALJ to do so, “the ALJ would have had to assess

the meaning and impact of the two MRIs on Plaintiff’s condition and work

limitations.” (Docket #17 at 15–16). In other words, according to Plaintiff,

the ALJ erroneously “played doctor.” (Id. at 16).

       Seventh Circuit case law makes clear that an ALJ must submit

medical records, such as MRIs, to “medical scrutiny” if such records

constitute “new and potentially decisive medical evidence.” Goins v. Colvin,

764 F.3d 677, 680 (7th Cir. 2014). Moreover, “ALJs are required to rely on

expert opinions instead of determining the significance of particular

medical findings themselves.” Stage v. Colvin, 812 F.3d at 1125 (internal

quotations and citation omitted). “However, the Seventh Circuit has never

held that an ALJ must obtain a new medical opinion whenever the claimant

continues to receive treatment; if that were required, ‘a case might never

end.’” Sauer v. Saul, Case No. 19-C-927, 2020 WL 3397406, at *13 (E.D. Wis.




                          Page 17 of 20
Case 2:20-cv-00871-JPS Filed 09/16/21 Page 17 of 20 Document 18
June 19, 2020) (quoting Keys v. Berryhill, 679 F. App’x 477, 481 (7th Cir.

2017)).

          In this case, the ALJ found that the pre-2018 MRI opinions of the

State Agency Doctors were consistent with the medical record. (Docket #13-

3 at 29). Yet he also “imposed additional limitations on [Plaintiff’s] residual

functional capacity to account for the later evidence of record considered

singly and in combination with the claimant’s subjective complaints, and in

giving [Plaintiff] the full benefit of the doubt.” (Id.) Defendant relies on

Sauer, 2020 WL 3397406, at *13, to support the proposition that the ALJ’s

inclusion of additional limitations in the RFC “shows that [he] considered

the entire record and did not blindly rely on the earlier agency

assessments.” (Docket #16 at 7–8). Further, Defendant argues that Plaintiff’s

2018 MRIs “revealed similar findings to comparison scans” that predated

the State Agency Doctors’ respective opinions, i.e., that the 2018 MRIs do

not constitute new and potentially decisive medical evidence requiring

remand. (Id. at 8–9).

          Plaintiff’s 2018 MRIs indicate “degenerative changes” in his lumbar

and cervical spines, as well as canal narrowing of his cervical spine. (Docket

#13-16 at 67–68, 71–72). To be sure, the Seventh Circuit held that “it was not

error for the ALJ” to rely on the opinions of agency physicians that predated

two spinal MRIs because the plaintiff “ha[d] not provided any evidence that

the reports would have changed the doctors’ opinions.” Keys, 679 F. App’x

at 480–81; see also Sauer, 2020 WL 3397406, at *14 (quoting Goins, 679 F.3d at

680) (noting that it was debatable whether an MRI constituted “‘new and

potentially decisive medical evidence’ requiring remand” because, in part,

the plaintiff had not developed an argument that the new scans

documented a new condition or otherwise “significant worsening of [the


                          Page 18 of 20
Case 2:20-cv-00871-JPS Filed 09/16/21 Page 18 of 20 Document 18
plaintiff’s] previous condition.”)). However, unlike in Sauer, it is unclear

whether the State Agency Doctors reviewed Plaintiff’s 2016 MRIs when

making their assessments in 2017.

       Nevertheless, the Court finds that the ALJ did not provide an

“accurate and logical bridge from the evidence to the conclusion” that the

State Agency Doctors’ opinions were supportable, consistent, and

persuasive with the record. Clifford, 227 F.3d at 872. Again, the ALJ baldly

asserts that these opinions are supportable, persuasive, and consistent,

without providing any citations to other parts of the record. Moreover, the

Court agrees with Plaintiff’s contention that, for the ALJ to find that the

State Agency Doctors’ opinions were “consistent to the record . . . . the ALJ

would have had [to] assess the meaning and impact of the two MRIs on

[Plaintiff’s] condition and work limitations.” (Docket #14 at 22). Essentially,

the ALJ states, with little explanation, that he was persuaded by opinions

that did not consider Plaintiff’s updated medical information. It follows

that the ALJ then took it upon himself to consider the import of the 2018

MRIs when crafting Plaintiff’s RFC. Therefore, at this juncture, Court

directs the ALJ to reevaluate the State Agency Doctors’ opinions in

accordance with this Order.

5.     CONCLUSION

       The Court has reviewed the record, the ALJ’s decision, and the

parties’ arguments and concludes that the decision of the Commissioner of

Social Security must be reversed in part and remanded for further

consideration in accordance with the terms of this Order.

       Accordingly,

       IT IS ORDERED that the decision of the Commissioner of Social

Security in this matter be and the same is hereby REVERSED in part as


                           Page 19 of 20
 Case 2:20-cv-00871-JPS Filed 09/16/21 Page 19 of 20 Document 18
stated in the terms of this Order, and this matter be and the same is hereby

REMANDED to the Commissioner of Social Security pursuant to Sentence

Four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g);

       IT IS FURTHER ORDERED that, on remand, the ALJ shall conduct

proceedings consistent with this opinion and issue a new decision

consistent with all applicable rules and regulations as interpreted in

relevant Seventh Circuit case law; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 16th day of September, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                          Page 20 of 20
Case 2:20-cv-00871-JPS Filed 09/16/21 Page 20 of 20 Document 18
